DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the Amendments and Remarks filed on 05/17/2022

Response to Arguments
Applicant's arguments and Amendments filed on 05/17/2022 have been fully considered.  In view of the Amendments filed on 05/17/2022, all objections and rejections have been withdrawn. 

Allowable Subject Matter
Claims 1-3, 5-13 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1 and 12-13 the cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious an imaging element or an image data output method or a program that causes an imaging element to perform an image data output processing as recited in “an output circuit that outputs output image data based on the captured image data stored in the memory to an exterior of the imaging element, 
the output circuit being incorporated in the imaging element, wherein the output circuit includes a first output line and a second output line, 
the first output line is connected to a first signal processing circuit disposed at the exterior, 
the second output line is connected to a second signal processing circuit disposed at the exterior, and 
at least one of an output frame rate of the output image data or an output data amount of the output image data is different between the first output line and the second output line, 
wherein the output frame rate of the first output line is n times the output frame rate of the second output line, and 
the output data amount of one frame of the output image data output from the first output line is 1/n times the output data amount of one frame of the output image data output from the second output line, 
where n is a predetermined positive real number” as combined with other limitations in claims 1 and 12-13. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287. The examiner can normally be reached Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PADMA HALIYUR/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        May 23, 2022